Citation Nr: 0809727	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  06-13 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to a rating higher than 10 percent for status 
post operative, lateral meniscectomy, right knee.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from July 1972 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision in which the RO 
denied the veteran's claim for a rating higher than 10 
percent for status post operative, lateral meniscectomy, 
right knee, and also denied service connection for post-
traumatic stress disorder (PTSD).

In his March 2006 substantive appeal (VA Form 9), the veteran 
indicated that he wanted to appeal only the denial of the 
claim for an increased rating for his right knee disability, 
and not the denial of the claim for service connection for 
PTSD.  Hence, the only matter on appeal is that set forth on 
the title page.  

The Board notes that jurisdiction over this case was 
transferred from the Cleveland RO to the RO in Baltimore, 
Maryland, and that office forwarded the appeal to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim remaining on appeal has been 
accomplished.

2.  The evidence reflects that the veteran's right knee 
semilunar cartilage has been removed and he has experienced 
symptoms related to this removal, but there is no evidence of 
ankylosis, compensable limitation of motion, or impairment of 
the tibia and fibula.

CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for status 
post operative, lateral meniscectomy, right knee, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256, 
5257, 5259, 5260, 5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Recently, the United States Court of Appeals for Veterans 
Claims  held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, October 2004 and July 2005 post-rating 
letters provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for an increased rating for his right knee disability, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence relevant to the claim.  After 
issuance of each letter, and opportunity for the veteran to 
respond, the January 2006 SOC reflects readjudication of the 
claim.  Hence, the veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

As the RO's notification letters were written before the 
recent decision in Vasquez-Flores, they did not fully comply 
with the VCAA's notification requirements as explained in 
that decision.  However, the veteran's March 2005 NOD and his 
March 2006 substantive appeal include his argument that he is 
entitled to a higher rating for his right knee disability 
because the symptoms of this disability, including weakness 
and giving out, are more severe than indicated by the current 
10 percent rating.  Consequently, any error in this regard 
was "cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir 2007).

Regarding the Dingess/Hartman notice requirements, the 
January 2006 SOC set forth the criteria for higher ratings 
for the right knee disability.  In addition, the RO provided 
the veteran information as to the assignment of disability 
ratings and effective dates in March and November 2006 
letters.  While the RO did not readjudicate the claim after 
issuance of these letters, the decision herein denies the 
increased rating claim; thus, no disability rating or 
effective date is being, or is to be, assigned.  Hence, there 
is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for an increased rating for the 
veteran's right knee disability.  Pertinent evidence 
associated with the claims file includes the veteran's 
service medical records, post-service VA outpatient treatment 
(VAOPT) records, and December 2004 and September 2005 reports 
of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the veteran.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim for an increased rating for the 
veteran's right knee disability.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

During service, the veteran underwent a right lateral 
meniscectomy, which involves removal of semilunar cartilage.  
His right knee disability is therefore rated under 38 C.F.R. 
§ 4.71a, DC 5259 (2007).  Pursuant to DC 5259, a 10 percent 
rating represents the maximum schedular criteria for removal 
of the semilunar cartilage, when the knee is symptomatic.  
The veteran has experienced symptoms due to the removal of 
semilunar cartilage.  For example, the November 2004 VA 
examination report indicates that there was crepitation and a 
20 degree reduction in flexion, a February 2005 VAOPT note 
indicated that there was swelling and limitation of range of 
motion, and the September 2005 VA examination report 
indicated that there was tenderness to palpation.  This 
symptomatic removal of semilunar cartilage warrants the 
current 10 percent rating.  However, as there is no higher 
rating available under DC 5259, the veteran is not entitled 
to a rating higher than 10 percent for his right knee 
disability pursuant to this diagnostic code. 

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
right knee disability (see Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995)), but finds that no higher rating is 
assignable on any such basis.

Although limitation of motion of the right knee was noted in 
the VAOPT notes, as indicated above, the only specific 
flexion and extension range of motion figures are those 
recorded on the September 2005 VA examination.  At that time, 
range of motion was from 5 degrees extension to 105 degrees 
flexion.  These range of motion figures reflect that the 
veteran is not entitled to a higher rating based on ankylosis 
under DC 5256, or under DCs 5260 and 5261, which require 
flexion limited to at least 45 degrees or extension limited 
to at least 10 degrees for a compensable rating based on 
limitation of range of motion.  See 38 C.F.R. § 4.71a, DCs 
5256, 5260, 5261 (2007).  In addition, there was no 
indication of instability in the VAOPT notes, and the 
September 2005 VA examiner specifically indicated that the 
right knee was stable, both as to anterior/posterior testing 
as well as varus/valgus stresses.  There is therefore no 
basis for a higher rating based on recurrent subluxation of 
lateral instability under DC 5257.  See VAOPGCPREC 9-98 (Aug. 
14, 1998); VAOPGCPREC 23-97 (July 1, 1997) (allowing for 
separate ratings for arthritis (resulting in limited or 
painful motion) and instability of the same knee).  Moreover, 
the September 2004 and September 2005 X-rays showed 
degenerative joint disease, but no impairment of the tibia 
and fibula warranting a higher rating under DC 5262.  The 
Board also notes that, while a right knee scar was noted in a 
February 2005 VAOPT note, the scar was described as well-
healed on the September 2005 VA examination, and there is no 
indication that the scar was tender.  Thus a higher rating is 
not warranted under the criteria applicable to disabilities 
of the skin.  See 38 C.F.R. § 4.118, DC 7804 (2007). 

The Board points out that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the veteran complained during the VA examinations and 
elsewhere of pain, weakness, fatigability, swelling, giving 
way, and locking, particularly when walking on concrete or 
for more than a mile, or when sitting for a long time.  
However, there was no reference to any of these symptoms on 
examination, the November 2004 VA examiner indicated that 
there was no swelling or redness, and the September 2005 VA 
examination report indicated that there was only minimal 
effusion.  Moreover, there is no evidence in the VAOPT notes 
or VA examination reports that the pain and other symptoms 
resulting from the removal of semilunar cartilage was so 
disabling to actually or effectively result in limitation of 
flexion to 30 degrees or limitation of extension to 15 
degrees warranting a higher rating under DCs 5260 or 5261, or 
to warrant a higher rating under any other potentially 
applicable diagnostic code.

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
right knee disability reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1) (as discussed in the January 2005 
rating decision and cited in the January 2006 SOC).  Although 
the veteran stated during the November 2004 VA examination 
that he had stopped working as a truck driver because of his 
knee and phobia of bridges, his right knee disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating..  See 
38 C.F.R. § 4.1 ("Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  Nor has the veteran's right knee 
disability been shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
Board finds that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For the foregoing reasons, the Board finds that the claim for 
a rating higher than 10 percent for status post operative, 
lateral meniscectomy, right knee, must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of any higher rating, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

A rating higher than 10 percent for status post operative, 
lateral meniscectomy, right knee, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


